WARNER, Judge,
concurring in part and dissenting in part.
I would affirm in part and reverse in part. This is an appeal from an order granting a new trial in a breach of contract action. In granting the motion for new trial the trial court found that the verdict was contrary to the manifest weight of the evidence as to a violation of Article 3.3 and of Article 3.9 of the contract. While I concur in the affirmance based upon the court’s conclusions as to Article 3.3,1 find I must dissent as to the court’s conclusion that the manifest weight of the evidence supported a finding of a violation of Article 3.9. The trial court could only have made such a finding by totally rejecting the appellant’s witnesses and ignoring the “as is” provisions of the contract. Thus, as to this particular issue, I would hold that the trial court abused its discretion. See Hodge v. Jacksonville Terminal Co., 234 So.2d 645 (Fla.), cert. denied, 400 U.S. 904, 91 S.Ct. 142, 27 L.Ed.2d 141 (1970).